Little, J.
The question whether or not a verdict is contrary to evidence or excessive in amount can not he properly raised without moving for a new trial; there was no error in this case in refusing to grant a nonsuit; it does not appear that the objections to the admissibility of evidence set forth in the hill of exceptions were made when the evidence was introduced; if there was any error in charging the jury, the same is not, in the light of the present record and, in the absence of any complaint of the verdict, cause for reversing the judgment; and this is also true of the refusals to charge.

Judgment affirmed.


All the Justices concurring.